Fourth Court of Appeals
                                  San Antonio, Texas

                                       JUDGMENT
                                     No. 04-15-00570-CV

                     PEVETO COMPANIES, LTD. d/b/a Brake Check,
                                  Appellant

                                               v.

                        FASA FRICTION LABORATORIES, INC.,
                                     Appellee

                  From the 45th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2011-CI-20405
                      Honorable Solomon Casseb, III, Judge Presiding

     BEFORE JUSTICE ANGELINI, JUSTICE BARNARD, AND JUSTICE MARTINEZ

        In accordance with this court’s opinion of this date, the judgment of the trial court is
AFFIRMED. It is ORDERED that appellee Fasa Friction Laboratories, Inc. recover its costs of
this appeal from appellant Peveto Companies, Ltd. d/b/a Brake Check.

       SIGNED November 16, 2016.


                                                _____________________________
                                                Karen Angelini, Justice